Name: COMMISSION REGULATION (EEC) No 2697/93 of 30 September 1993 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Additional Protocols to the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  political geography;  animal product
 Date Published: nan

 1 . 10. 93 Official Journal of the European Communities No L 245/75 COMMISSION REGULATION (EEC) No 2697/93 of 30 September 1993 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Additional Protocols to the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland of the other part ('), as amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Commuity and the European Coal and Steel Community, of the one part, and the Republic of Hungary of die other part (3), as amended by Regulation (EEC) No 2234/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related mattes between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part (*), as amended by Regulation (EEC) No 2235/93 (6), and in particular Article 1 thereof, Whereas the Agreements between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary Q, the Federal Republic of Poland (8) and the Czech and Slovak Federal Republic (9), hereinafter called 'the CSFR', of the other part, were signed on 16 October 1991 ; whereas pending the entry into force of those Agreements, the Community decided to apply with effect from 1 March 1992, Interim Agreements concluded with the aforesaid countries, hereinafter referred to as 'Interim Agreements' ; Whereas the abovementioned Agreements provide for a reduction in the levy and in the Common Customs Tariff (CCT) duty on imports of fresh, chilled or frozen beef falling within CN codes 0201 and 0202, limited to certain quantities ; Whereas Council Decision 93/421/EEC (10) provides for the provisional application of the initialled Additional Protocols to the said Interim Agreements with effect from 1 July 1993 with a view to improving access to the Community market for products originating in the coun ­ tries concerned, and in particular certain agricultural products listed in Annexes Xb (Poland and Hungary) and XIHb (territory of the former Czech and Slovak Federal Republic) to the Interim Agreements ; Whereas the abovementioned Additional Protocols lay down that the quantities of fresh, chilled or frozen beef falling within CN codes 0201 and 0202 specified in Annexes Xb and XIHb respectively to the Interim Agree ­ ments are to be subject to a reduction of 60 % in the levy and in the Common Customs Tariff (CCT) duty from 1 July 1993 and that the quantities fixed in tonnes for the year 1994 are applicable from 1 July 1993 to 30 June 1994 ; Whereas to ensure the regularity of imports of the quanti ­ ties fixed for year 3 , those quantities should be spread over the period 1 July 1993 to 30 June 1994 ; Whereas provision is also made for the quantities of meat exported from one of the three beneficiary countries in the context of triangular operations receiving Community financial assistance to be deducted from the available quantities ; whereas, therefore, provision should be made for calculation mechanisms to take account of those operations ; Whereas, while recalling the provisions of the Interim Agreements intended to guarantee the origin of the product, the system should be managed on the basis of import licences ; whereas, to that end, detailed rules should be laid down concerning, in particular, the submission of applications and the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying (') OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 200, 10. 8 . 1993, p. 3 . o OJ No L 56, 29. 2. 1992, p. 6 . (4) OJ No L 200, 10 . 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9 . 0 OJ No L 200, 10 . 8 . 1993, p. 5. o OJ No L 116, 30. 4. 1992, p. 1 . (8) OJ No L 114, 30 . 4. 1992, p. 1 . ( ») OJ No L 115, 30. 4. 1992, p. 1 . (10) OJ No L 195, 4. 8 . 1993, p. 42. No L 245/76 Official Journal of the European Communities 1 . 10 . 93 import arrangements established in Article 14 of the Interim Agreement shall be fixed at :  4 800 tonnes for meat originating in Poland, :  5 800 tonnes for meat originating in Hungary,  3 500 tonnes for meat originating in former CSFR. 2. The abovementioned quantities shall be staggered over the year as follows :  23 % during the period 1 July to 30 September 1993,  27 % during the period 1 October to 31 December 1993,  25 % during the period 1 January to 31 March 1994,  25 % during the period 1 April to 30 June 1994. From the quantities available during the last period shall be deducted the quantities which are the subject of the triangular operations referred to in Annexes Xb to the Agreements with Poland and Hungary and Annex XHIb to the Agreement with the former CSFR. However, the total quantities available for year 3 may not be less than the minimum quantities indicated therein. 3. If, during year 3, the quantity for which applications for import licences have been submitted for the first, second or third period specified in the previous paragraph is less than the available quantity, the quantity remaining shall be added to the quantity available for the following period. down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EEC) No 1963/93 (2), and of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 2292/93 (4) ; whereas it should also be laid down that the licences are to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Whereas, in order to ensure efficient management of the system, provision should be made for the security in respect of the import licences under the said system to be fixed at ECU 10 per 100 kilograms ; whereas the risk of speculation inherent in the system in question in the beef and veal sector requires that access to the system should be subject to precise conditions ; Whereas Commission Regulation (EEC) No 3589/92 ('), as amended by Regulation (EEC) No 2292/93, should be repealed with effect from 1 July 1993, the date of entry into force of Additional Protocols ; whereas, however, the import licences for the quantities available for the period 1 July to 30 September 1993 have already been issued on the basis of the abovementioned Regulation ; whereas to ensure a smooth transition from the old to the new provi ­ sions and in particular to ensure that all the quantities covered by the said licences, whether or not they have already been imported, qualify for the increase in the reduction in the rates of levy and CCT duty applicable to 60 %, the quantities should be subject to the provisions of this Regulation and provision should be made for amounts paid in excess to be refunded ; Whereas the quantities available in respect of the period 1 July to 30 September 1993 for which import licences have not been issued must be added to the quantities specified in respect of the period 1 October to 31 December 1993 in accordance with Article 1 (3) of this Regulation ; whereas such quantities should therefore be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 HAS ADOPTED THIS REGULATION : 1 . The reduced import levy applicable to beef and veal shall amount to 60 % of the full rates applying on the day of acceptance of the declaration of release for free circulation . 2. In order to qualify under the import arrangements : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in the official register of a Member State ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications must cover at least 15 tonnes of meat by product with and at most the quantity avai ­ lable for the period in question ; Article 1 1 . The quantity of beef which may be imported from 1 July 1993 to 30 June 1994 within the framework of the (') OJ No L 331 , 2. 2. 1988 , p. 1 . (2) OJ No L 177, 21 . 7. 1993, p. 19 . (4 OJ No L 241 , 13. 9 . 1980, p. 5. (4) OJ No L 206, 18. 8 . 1993, p. 3 . (4 OJ No L 364, 12. 12. 1992, p. 28 . 1 . 10 . 93 Official Journal of the European Communities No L 245/77 (d) Section 7 of licence applications and licences shall show the country of provenance and Section 8 shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (e) Section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 2697/93, Forordning (E0F) nr. 2697/93, Verordnung (EWG) Nr. 2697/93, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2697/93, Regulation (EEC) No 2697/93, Reglement (CEE) n ° 2697/93, Regolamento (CEE) n . 2697/93, Verordening (EEG) nr. 2697/93, Regulamento (CEE) n? 2697/93 ; (f) Section 24 of licences shall show one of the follo ­ wing : 3. The Member States shall notify the Commission of the applications lodged not later than the fifth working day following the end of the period for submission of applications. Such notification shall comprise a list of applicants and quantities applied for as well as countries of origin of the products. All notifications, including notifications of invalid appli ­ cations, shall be made by telex or fax, using the model in Annex I to this Regulation, where applications have been made. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. 5. Subject to a decision to accept applications by the Commission, licences shall be issued on :  25 October 1993,  25 January 1994,  25 April 1994. 6. For the quantities imported under import licences for the period 1 July to 30 September 1993 in accordance with the third indent of Article 3 (5) of Regulation (EEC) No 3589/92 at a rate of levy and or CCT duty reduced by 40 %, the excess amounts paid, representing 20 % of the CCT and levy rate, shall be refunded to the operators concerned in accordance with Council Regulation (EEC) No 1430/79 ('). 7. Licences issued shall be valid throughout the Community. ExacciÃ ³n reguladora, y derecho del AAC tal como establece el Reglamento (CEE) n ° 2697/93, Importafgift og FTT-told i henhold til til forordning (EÃF) nr. 2697/93, AbschÃ ¶pfung und Zoll des GZT gemÃ ¤Ã  Verordnung , (EWG) Nr. 2697/93, Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ¹ Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2697/93, Levy and CCT duty as provided for in Regulation (EEC) No 2697/93, PrÃ ©lÃ ¨vement et droit du TDC comme prÃ ©vus par le rÃ ¨glement (CEE) n0 2697/93, Prelievo e dazio della TDC a norma del regolamento (CEE) n. 2697/93, Heffing en recht van het GDT overeenkomstig Veror ­ dening (EEG) nr. 2697/93, Direito nivelador e direito da PAC previstos no Regu ­ lamento (CEE) n? 2697/93. 3 . Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, Section 16 of licence applications and licences may include one or more subheadings of CN codes 0201 and 0202. Article 4 1 . Regulations (EEC) No 3719/88 and (EEC) No 2377/80 shall apply. 2. However, in the case of quantities imported pursuant to Article 8 (4) of Regulation (EEC) No 3719/88, the full levy and the normal CCT duties shall be collected on quantities in excess of those stated on the import licence. 3. Notwithstanding Article 9 (1 ) of Regulation (EEC) No 3719/88, import licences issued pursuant to this Regulation shall not be transferable. 4. Notwithstanding Articles 4 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued in respect of the latest period specified in Article 1 (2) shall expire on 30 June 1994. Article 3 1 . Licence applications may be lodged only :  from 1 to 9 October 1993,  from 4 to 9 January 1994,  from 1 to 9 April 1994. 2. Where the same applicant lodges more than one application relating to the same country of origin, all applications from that person shall be inadmissible. (') OJ No L 175, 12. 7. 1979, p. 1 . No L 245/78 Official Journal of the European Communities 1 . 10. 93 Article 5 1993 in accordance with Article 3 (5), third indent, of Regulation (EEC) No 3589/92 shall be governed by the provisions of this Regulation and the references in Regulation (EEC) No 3589/92 shall be considered as references to this Regulation . The quantities available in respect of the period referred to in Article 1 (2) extending from 1 October to 31 December 1993 shall total :  2 300 tonnes of meat originating in Poland,  1 975 tonnes of meat originating in Hungary,  1 420 tonnes of meat originating in the former CSFR. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . The products shall be released for free circulation on presentation of an EUR. 1 movement certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements. Article 6 Regulations (EEC) No 3589/92 and Commission Regula ­ tion (EEC) No 1979/93 (2) are hereby repealed. However :  Regulation (EEC) No 3589/92 shall continue to apply to quantities for which import licences have been issued in respect of the periods 1 January to 31 March and 1 April to 30 June 1993 ;  import licences issued in accordance with Article 1 ( 1 ) of Regulation (EEC) No 1979/93 shall remain valid. The quantities for which such import licences were issued in respect of the period 1 July to 30 September This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 180, 23. 7 . 1993, p. 38 . 1 . 10 . 93 Official Journal of the European Communities No L 245/79 ANNEX (Application of Regulation (EEC) No 2697/93) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR Fax (32-2) 296 60 27 Date period APPLICATION FOR IMPORT LICENCES AT REDUCED LEVY AND COMMON CUSTOMS TARIFF (CTT) DUTY Member State : Country of origin . Serial number Applicant (name and address) Quantity (tonnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech Republic and Slovak Republic Total quantity applied for : Total for the four countries Member State : Fax No : Tel.